UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K (Mark One) þ ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended September 30, 2008 o TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE EXCHANGE ACT OF 1934 For the transition period from to Commission file number 1-13602 The Female Health Company (Name of registrant as specified in its charter) Wisconsin 39-1144397 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 515 N. State Street, Suite 2225, Chicago, Illinois 60654 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code (312)595-9123 Securities registered under Section12(b) of the Act: Title of each class Name of each exchange on which registered Common stock, $.01 par value American Stock Exchange Securities registered under Section12(g) of the Act: None (Title of Class) Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule405 of the Securities Act. Yes o No þ Indicate by check mark if the registrant is not required to file reports pursuant to Section13 or Section 15(d) of the Act. Yes o No þ Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days.Yes þ No o Indicate by check mark if disclosure of delinquent filers pursuant to Item405 of RegulationS-K is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in PartIII of this Form 10-K or any amendment to this Form 10-K. o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See definition of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. (Check one): Large accelerated filero Accelerated filer o Non-accelerated file o(Do not check if a smaller reporting company) Smaller reporting companyþ Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Act). Yes o No þ The aggregate market value of the voting stock held by non-affiliates of the registrant as of March 31, 2008,was approximately $48.8 million based on the per share closing price as of March 31, 2008 quoted on the American Stock Exchange for the registrant’s common stock, which was $2.48. There were 27,146,158 shares of the registrant’s common stock, $0.01 par value per share outstanding at December 10, 2008. DOCUMENTS INCORPORATED BY REFERENCE: None THE FEMALE HEALTH COMPANY FORM 10-K SEPTEMBER 30, 2008 TABLE OF CONTENTS PART I Page Item 1. Business 5 Item 2. Properties 15 Item 3. Legal Proceedings 15 Item 4. Submission of Matters to a Vote of Security Holders 15 PART II Item 5. Market for Registrant's Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities 16 Item 6. Selected Financial Data 18 Item 7. Management's Discussion and Analysis of Financial Condition and Results of Operations 19 Item 7A. Quantitative and Qualitative Disclosures About Market Risk 25 Item 8. Financial Statements and Supplementary Data 25 Item 9. Changes in and Disagreements With Accountants on Accounting and Financial Disclosure 25 Item 9A(T). Controls and Procedures 25 Item 9B. Other Information PART III Item 10. Directors, Executive Officers and Corporate Governance 26 Item 11. Executive Compensation 32 Item 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 37 Item 13. Certain Relationships and Related Transactions, and Director Independence 40 Item 14. Principal Accountant Fees and Services 41 PART IV Item 15. Exhibits and Financial Statement Schedules 42 Signatures 48 3 FORWARD-LOOKING STATEMENTS Certain statements included in this Annual Report on Form 10-K which are not statements of historical fact are intended to be, and are hereby identified as, "forward-looking statements" within the meaning of the Private Securities Litigation Reform Act of 1995. The Company cautions readers that forward-looking statements involve known and unknown risks, uncertainties and other factors that may cause the actual results, performance or achievements of the Company to be materially different from any future results, performance or achievements expressed or implied by such forward-looking statements. Such factors include, among others, the following: the Company's inability to secure adequate capital to fund operations, working capital requirements, advertising and promotional expenditures and principal and interest payments on debt obligations; factors related to increased competition from existing and new competitors including new product introduction, price reduction and increased spending on marketing; limitations on the Company's opportunities to enter into and/or renew agreements with international partners, the failure of the Company or its partners to successfully market, sell, and deliver its product in international markets, and risks inherent in doing business on an international level, such as laws governing medical devices that differ from those in the U.S., unexpected changes in the regulatory requirements, political risks, export restrictions, tariffs, and other trade barriers, and fluctuations in currency exchange rates; the disruption of production at the Company's manufacturing facilities due to raw material shortages, labor shortages, and/or physical damage to the Company's facilities; the Company's inability to manage its growth and to adapt its administrative, operational and financial control systems to the needs of the expanded entity and the failure of management to anticipate, respond to and manage changing business conditions; the loss of the services of executive officers and other key employees and the Company's continued ability to attract and retain highly-skilled and qualified personnel; the costs and other effects of litigation, governmental investigations, legal and administrative cases and proceedings, settlements and investigations; and developments or assertions by or against the Company relating to intellectual property rights. 4 PART I Item 1. Business General The Female Health Company ("FHC" or the "Company") manufactures, markets and sells the female condom (FC), the only product approved by the U.S. Food and Drug Administration (FDA) under a woman's control which provides dual protection against unintended pregnancy and sexually transmitted diseases ("STDs"), including HIV/AIDS. FC has undergone extensive testing for efficacy, safety and acceptability, not only in the United States but also in many countries around the world. Certain of these studies show that having FC available allows women to have more options, resulting in an increase in protected sex acts and a decrease in STDs, including HIV/AIDS. The product is currently sold or available through various channels in 116 countries.It is commercially marketed directly to consumers in 15 countries by various country specific partners, including in the United States, the United Kingdom, France, Brazil, India and Canada.Currently, public sector female condom programs in various stages are ongoing in over 90 countries. In September 2005, FHC completed development of FC2, its second generation female condom. FC2 has basically the same physical design, specifications, safety and efficacy profile as FC. Manufactured from a nitrile polymer, FC2 can be produced more economically than the first generation product made from polyurethane, a higher cost raw material. FC2 has received the CE Mark which allows the Company to market FC2 throughout the European Union ("EU"). In August 2006, the Company was notified by the World Health Organization (WHO) that after a stringent technical review process regarding design, product characteristics, quality control and manufacturing technology, FC2 is in principle being manufactured to at least the same standard as the polyurethane female condom, FC. In addition, the design and physical characteristics of FC2, supported by the clinical data, suggest that FC and FC2 are functionally equivalent, when used correctly and consistently. Based on this assessment, WHO has stated that FC2 is acceptable for bulk procurement by UN agencies subject to the standard quality assurance measures being applied prior to procurement.In January 2008, the Company submitted a PMA application to the FDA for FC2.The FDA’s OB/GYN Device Advisory Committee unanimously voted at its December 11, 2008 meeting that the Company’s second-generation female condom, the FC2 female condom, is approvable with a single condition.The condition is that the FC2 female condom’s instructions for use continue to follow use instructions for the FC female condom and appropriately identify the study that was performed to establish the comparable safety and effectiveness of FC2 with FC.The FDA is not bound by the committee’s recommendation, but it takes its advice into consideration when completing its review of obstetric and gynecologic devices.If the FDA determines the FC2 female condom approvable, the final step will be to confirm the package labeling and directions. 5 In July 2007, The Female Health Company obtained approval for its common stock to be listed on the American Stock Exchange (AMEX) and began trading on AMEX under the symbol “FHC” on July 9, 2007.On December 1, 2008, following the merger of The American Stock Exchange with the New York Stock Exchange, the Company’s stock began to trade on the NYSE Alternext under the symbol “FHC”. On October 1, 2007, The Female Health Company (M) SDN, BHD, a wholly owned subsidiary of The Female Health Company-UK which was incorporated in May, 2007, began operations in Selangor D.E. Malaysia.The Malaysian entity manufactures the Company’s second generation product, FC2. History The female condom was invented by a Danish physician who obtained a U.S. patent for the product in 1988. The physician subsequently sold certain rights to the condom to Chartex Resources Limited. In the years that followed, Chartex, with resources provided by a Danish entrepreneur and a nonprofit Danish foundation, developed the manufacturing processes and completed other activities associated with bringing the female condom to market in certain non-U.S. countries. The Company, known as Wisconsin Pharmacal Company, Inc. (the Company's predecessor), owned certain rights to the female condom in the U.S., Canada and Mexico, pursued the pre-clinical and clinical studies and overall development of the product for worldwide use and U.S. FDA approval of the product. The Female Health Company is the successor to Wisconsin Pharmacal Company, Inc., a company which previously manufactured and marketed a wide variety of disparate specialty chemical and branded consumer products in addition to owning certain rights to the female condom described above. The Company was originally incorporated in Wisconsin in 1971. In fiscal 1995, the Company's Board of Directors approved a plan to complete a series of actions designed, in part, to maximize the potential of the female condom. First, the Company restructured and transferred all of the assets and liabilities of the Company other than those related primarily to the female condom to a newly formed, wholly-owned subsidiary of the Company, WPC Holdings, Inc. ("Holdings"). In January 1996, the Company sold Holdings to an unrelated third party. Then, in February 1996, the Company acquired Chartex (renamed The Female Health Company - UK in 1997), the manufacturer and owner of certain worldwide rights to, and the Company's sole supplier of, the female condom. As a result of the sale of Holdings and the acquisition of Chartex, The Female Health Company evolved to its current state with its sole business consisting of the manufacture, marketing and sale of the female condom. The FDA approved FC for distribution in 1993 and approved the Company's UK FC manufacturing facility in 1994. Since that time, the Company has sold about 180 million female condoms (FC and FC2) around the world. 6 Strategy The Company’s strategy is to fully develop the market for FC and FC2 on a global basis. In doing so, it has developed contacts and relationships with global public health sector organizations such as WHO, the United Nations Population Fund (UNFPA), the Joint United Nations Programme on HIV/AIDS (UNAIDS),the U.S. Agency for International Development (USAID), country-specific health ministries and non-governmental organizations (NGOs), and commercial partners in various countries. To provide its customers with prevention program and technical product support, the Company has placed representatives in the major regions of the world: Asia, Africa, Europe, North America and Latin America. The Company manufactures the first generation product, FC, in London, England.To accelerate market penetration and increase volume, the Company developed FC2, a nitrile polymer product less costly to produce which is available at a lower price than FC.FC2 is currently being produced at the Company’s facility in Selangor D.E., Malaysia and in Kochi, India, in conjunction with FHC’s business partner, Hindustan Latex Limited (“HLL”). The Company made its first substantial sales of FC2 in the second quarter of fiscal 2007. In fiscal 2008, FC2 comprised 40% of the units sold. With the product’s primary market currently being the public sector, the Company incurs minimal sales and marketing expense.Thus, as the demand for the female condom continues to grow in the public sector, the Company’s operating expenses are likely to grow at a much lower rate than that of volume. Products Currently, there are only three FDA approved products marketed that prevent the transmission of HIV/AIDS through sexual intercourse: the male latex condom, the male polyurethane condom and the FC female polyurethane condom. FC is the only FDA approved product controlled by women that prevents sexually transmitted diseases including HIV/AIDS. Used consistently and correctly, it provides women dual protection against STD’s (including HIV/AIDS) and unintended pregnancy.The female condom does not compete with the male condom, but is an alternative to either male condom use or to unprotected sex. Numerous clinical and behavioral studies have been conducted regarding use of FC. Studies show that FC is found acceptable by women and their partners in many cultures. Importantly, studies also show that when FC is made available with male condoms there is a significant increase inprotected sex acts. The increase in protected sex acts varies by country and averages between 10% and 35%. FC is made of polyurethane, a thin but strong material which is resistant to rips and tears during use. FC consists of a soft, loose fitting sheath and two flexible O rings. One of the rings is used to insert the device and helps to hold it in place. The other ring remains outside the vagina after insertion. FC lines the vagina, preventing skin-to-skin contact during intercourse. 7 In September 2005, FHC completed development of FC2, its second generation female condom. FC2 has basically the same physical design, specifications, safety and efficacy profile as FC. Manufactured from a nitrile polymer, FC2 can be produced more economically than the first generation product made from polyurethane, a more costly raw material.FC2 has received the CE Mark which allows the Company to market FC2 throughout the EU. In August 2006, the Company was notified by WHO that after a stringent technical review process regarding design, product characteristics, quality control and manufacturing technology, FC2 is in principle being manufactured to at least the same standard as the polyurethane female condom, FC. In addition, the design and physical characteristics of FC2, supported by the clinical data, suggest that FC and FC2 are functionally equivalent, when used correctly and consistently. Based on this assessment, WHO has stated that FC2 is acceptable for bulk procurement by UN agencies subject to the standard quality assurance measures being applied prior to procurement. On January 8, 2008, the Company submitted the FC2 pre-market approval application (PMA) to the FDA.The FDA accepted it for review on January 28, 2008. The FDA’s OB/GYN Device Advisory Committee unanimously voted at its December 11, 2008 meeting that the Company’s second-generation female condom, the FC2 female condom, is approvable with a single condition.The condition is that the FC2 female condom’s instructions for use continue to follow use instructions for the FC female condom and appropriately identify the study that was performed to establish the comparable safety and effectiveness of FC2 with FC.The FDA is not bound by the committee’s recommendation, but it takes its advice into consideration when completing its review of obstetric and gynecologic devices.If the FDA determines the FC2 female condom approvable, the final step will be to confirm the package labeling and directions. The raw materials of which FC and FC2 are manufactured offer a number of benefits over latex, the material that is most commonly used in male condoms. Both materials, polyurethane and FC2’s nitrile polymer, are stronger than latex, reducing the probability that the female condom sheath will tear during use. Unlike latex, both polyurethane and FC2’s nitrile polymer quickly transfer heat, so the female condom immediately warms to body temperature when it is inserted, which may enhance pleasure and sensation during use. Unlike the male condom, the female condom may be inserted in advance of arousal, eliminating disruption during sexual intimacy. Both female condoms offer an alternative to latex sensitive users (7% to 20% of the population) who are unable to use male condoms without irritation. To the Company's knowledge, there is no reported allergy to either polyurethane or the nitrile polymer to date. Both products, FC and FC2, are pre-lubricated and disposable and are recommended for use during a single sex act. Cost Effectiveness of the Female Condom A study entitled "Cost-effectiveness of the female condom in preventing HIV and STDs in commercial sex workers in South Africa" was reported in the Journal of Social Science and Medicine in 2001. This study shows that making FC available is highly cost effective in reducing public health costs in developing countries as well as in the U.S. 8 In October 2006, a study regarding FC2 entitled “Country-wide distribution of the nitrile female condom (FC2) in Brazil and South Africa: a cost effectiveness analysis” was published in AIDS.The study concludes that expanded distribution of FC2 in Brazil and South Africa may avert hundreds to thousands of HIV infections annually at an incremental cost to government or donors that is less than that of antiretroviral therapy.The study also found that if only 16.6 million female condoms were distributed in South Africa, almost 10,000 HIV infections would be prevented.If 53.7 million female condoms were distributed, 32,000 HIV infections would be prevented.Comparing the dollar value of health care costs averted with the cost of distributing the female condoms, the total cost savings would be between $5.3 million and $35.7 million.Similarly, if 26.2 million condoms were distributed in Brazil, 600 HIV infections would be averted.If 84.8 million condoms were distributed, 2,000 new HIV infections would be prevented.In total, the savings in Brazil alone could range from $1.1 million to $27 million. Female Condom Reuse Studies have shown that FC can be reused up to five times. WHO’s website includes the proper procedure for the washing and preparation of FC if it is going to be reused.WHO, UNAIDS and FHC concur that FC should only be reused when a new female condom is not available.FC2 is not reusable. Global Market Potential The only means of preventing sexual transmission of HIV/AIDS, besides abstinence, is condoms, male and female.In recent years, scientists have sought to develop alternative means of preventing HIV/AIDS.Unfortunately, the development attempts have not been successful to date:four microbicides have failed in clinical trials and the most promising HIV/AIDS vaccine under development has also failed.Thus, HIV/AIDS prevention is focused on condoms, male and female.The Company’s female condom is the only product, when used consistently and correctly, that gives a woman control over her sexual health by providing dual protection against sexually transmitted diseases (including HIV/AIDS), and unintended pregnancy. The first clinical evidence of AIDS was noted more than twenty years ago.Since then, HIV/AIDS has become the most devastating pandemic facing humankind in recorded history. UNAIDS in its July 2008 Aids Epidemic Update reported that approximately 33million people globally were living with HIV. Approximately 2.7 million new cases of HIV will be reported this year while about 2 million people will have died from the disease. Sub-Saharan Africa remains most heavily affected by HIV, accounting for 67% of all people living with HIV and for 72% of AIDS deaths in 2007.Women now account for 50% of those living with HIV/AIDS and in some Sub-Saharan African countries, for more than 70% of those infected.In a published paper by Dr. Colin Mathers and Dejan Loncar of the WHO, “Projections of Global Mortality and Burden of Disease from 2002 to 2030," they estimate that at least 117 million people will have died of or will have AIDS by 2030. In the United States, the Centers for Disease Control and Prevention reported in 2006 that the HIV/AIDS epidemic is taking an increasing toll on women and girls. Women of color, particularly Black women, have been especially hard hit and represent the majority of new HIV and AIDS cases among women, and the majority of women living with the disease. Black women accounted for 67% of AIDS cases among women aged 13 and older diagnosed in 2005, but only 12% of the U.S. population of women.Latinas accounted for 16% of estimated AIDS cases in 2005, compared to 13% of the female population aged 13 and over. 9 For the most recent year in which data are available (2004), the Centers for Disease Control and Prevention reported that HIV infection was: ● the leading cause of death for African American women aged 25-34 years; ● the 3rd leading cause of death for African American women aged 35-44 years; and ● the 4th leading cause of death for African American women aged 45-54 years and for Hispanic women aged 35-44. Most HIV/AIDS diagnoses among women are due to high-risk heterosexual contact (80% in 2005).The rate of AIDS diagnosis for black women was approximately 18 times the rate for white women, while the prevalence rate among Hispanic women was more than four times that of white women. In March 2008, CDC announced that a recent study indicated that 26% of female adolescents in the United States has at least one of the most common sexually transmitted infections (STI’s).Led by CDC’s Sara Forhan, the study is the first to examine the combined national prevalence of common STI’s among adolescent women in the United States. In addition to overall STI prevalence, the study found that by race, African American teenage girls had the highest prevalence, with an overall prevalence of 48 percent compared to 20 percent among both whites and Mexican Americans.Overall, approximately half of all the teens in the study reported ever having sex.Among these girls, the STI prevalence was 40 percent. The Condom Market The global male condom market (public and private sector) is estimated to be $3 billion.The global public sector market for male condoms is estimated to have been greater than 10 billion units annually since 2005. Given the rapid spread of HIV/AIDS in India and China, UNAIDS estimates that the annual public sector demand for condoms, both male and female, will reach 19 billion units within the next ten years. Government Regulation FC received PMA as a Class III Medical Device from the FDA in 1993. The extensive clinical testing and scientific data required for FDA approval laid the foundation for approvals throughout the rest of the world, including receipt of a CE Mark in 1997 which allows the Company to market FC throughout the European Union. In addition to the United States and the EU, several other countries have formally reviewed and approved FC for sale, including Canada, Australia, Japan and India. 10 The Company believes that FC's PMA and FDA classification as a Class III Medical Device create a significant barrier to entry in the U.S. market. The Company estimates that it would take a minimum of four to six years to implement, execute and receive FDA approval of a PMA to market another type of female condom. FC2 received the CE mark which allows it to be marketed throughout the European Union.FC2 has also been approved by both Brazil’s and India’s Regulatory authorities. In the U.S., FC is regulated by the FDA. Pursuant to section 515(a)(3) of the Safe Medical Amendments Act of 1990 (the "SMA Act"), the FDA may temporarily suspend approval and initiate withdrawal of the PMA if the FDA finds that FC is unsafe or ineffective, or on the basis of new information with respect to the device, which, when evaluated together with information available at the time of approval, indicates a lack of reasonable assurance that the device is safe or effective under the conditions of use prescribed, recommended or suggested in the labeling. Failure to comply with the conditions of FDA approval invalidates the approval order. Commercial distribution of a device that is not in compliance with these conditions is a violation of the SMA Act. The Company submitted a PMA for FC2 to the FDA in January 2008.The FDA’s OB/GYN Device Advisory Committee unanimously voted at its December 11, 2008 meeting that the Company’s second-generation female condom, the FC2 female condom, is approvable with a single condition.The condition is that the FC2 female condom’s instructions for use continue to follow use instructions for the FC female condom and appropriately identify the study that was performed to establish the comparable safety and effectiveness of FC2 with FC.The FDA is not bound by the committee’s recommendation, but it takes its advice into consideration when completing its review of obstetric and gynecologic devices.If the FDA determines the FC2 female condom approvable, the final step will be to confirm the package labeling and directions. Significant Customers While the female condom (FC and FC2) provides dual protection against sexually transmitted diseases, including HIV/AIDS, and unintended pregnancy, it is most commonly used to prevent sexually- transmitted diseases and is an integral part of many HIV/AIDS prevention programs throughout the world.These prevention programs are typically supplied by global public sector buyers who purchase products for distribution, at low cost or no cost, to those who need but cannot afford to buy such products themselves.Within the global public sector are large international agencies such as UNFPA (UN Population Fund), USAID (United States Agency for International Development) various Ministries of Health, state and local health agencies and NGO’s (non-governmental agencies) such as Population Services International.The Company’s most significant customers are either global public sector agencies or those who facilitate their purchases and/or distribution.In fiscal year 2008, significant customers were UNFPA (19% of sales), John Snow, Inc., facilitator of USAID I DELIVER project (25% of sales) and Sekunjalo, distributor to the Republic of South Africa (17% of sales). 11 Commercial Markets – Direct to Consumers The Company markets FC directly in the United Kingdom. The Company has distribution agreements with commercial partners which market directly to consumers in 15 countries, including the United States, Brazil, Canada, Mexico, Spain, France, Japan and India. These agreements are generally exclusive for a single country. Under these agreements, the Company manufactures and sells the female condom to the distributor partners, who, in turn market and distribute the product to consumers in the established territory.FC2 is being sold commercially in India, France and Brazil. Relationships and Agreements with Public Sector Organizations The Company has an agreement with UNAIDS to supply FC to developing countries at a reduced price which can be negotiated each year based on the Company's cost of production. The current price per unit ranges between £0.42 and £0.445 (British pounds sterling), or approximately $0.76 to $0.81, depending on contractual volumes. Under the agreement, UNAIDS and the Company cooperate in educational efforts and marketing FC in developing countries. Sales of FC are made directly to international public agencies and to public health authorities in each country at the price established by the agreement with UNAIDS. The agreement expires on December31, 2008, but is automatically renewed for one year unless either party gives at least 90 days prior written notice of termination. FC is available in over 90 countries through public sector distribution. In May 2006, the Company received an initial order for 500,100 FC female condoms from the National AIDS Control Organization (NACO) of the Ministry of Health & Family Welfare, Government of India.The order, placed through UNFPA, supplied female condoms for NACO’s year-long program effectiveness study.The female condoms were distributed to 60,000 women at 13 sites in eight states. Because the pilot project was highly successful showing consistent use of FC, NACO decided to scale up the program under which women are trained on how to use the female condom. In June 2008, the Company and HLL were successful in winning an order from NACO.The order, for 1.5 million female condoms, was manufactured in Kochi, India, in HLL’s newly commissioned factory and will be used in the scaled up prevention program. The Company sells the female condom in the United States to city and state public health clinics as well as not-for-profit organizations such as Planned Parenthood.The female condom is currently available in 95 locations in New York City, including both community based organizations and the N.Y.C. Department of Health and Mental Hygiene units, it is being distributed as part of New York City’s Female Condom Education and Distribution Project being conducted by the Bureau of HIV/AIDS Prevention and Control. Employees As of December 10, 2008, the Company had 168 full-time employees, including 9 located in theU.S., 144 in theUK and 15 in Malaysia, and no part-time employees. No Company employees are represented by a labor union. The Company believes that its employee relations are good.In Malaysia, direct labor is supplied primarily by a contracted work force. 12 Research and Development In September 2005, the Company announced that development of its second generation product, FC2 was complete.Throughout fiscal 2006, the Company developed and scaled-up the FC2 manufacturing process, which was completed by approximately March 31, 2007.Throughout the remainder of fiscal 2007 and throughout fiscal 2008, the Company conducted various activities in preparation and support of a PMA for FC2.The Company incurred research and development costs of approximately $284,000 in fiscal 2008 and approximately $209,000 in fiscal 2007. Environmental Regulation The Company believes there are no material issues or material costs associated with the Company's compliance with environmental laws related to the manufacture and distribution of FC and FC2.The Company has incurred no expenses in either fiscal 2008 or 2007, nor does it anticipate the need for any environmental expenditures in the foreseeable future. Raw Materials Polyurethane is the principal raw material the Company uses to produce FC. The Company has entered into a supply agreement with Deerfield Urethane, Inc. for the purchase of the Company's requirement of polyurethane. Under this agreement, the parties negotiate pricing on an annual basis. The term of the agreement currently expires on December 31, 2009 and automatically renews for additional one year periods unless either party gives at least 12 months prior written notice of termination.There are no quantity commitments in this agreement. The principal raw material used to produce FC2 is a nitrile polymer. While general nitrile formulations are available from a number of suppliers, the Company has chosen to work closely with the technical market leader in synthetic polymers to develop a grade ideally suited to the bio-compatibility and functional needs of a female condom.The supplier has agreed that the Company is the sole and exclusive owner of the unique polymer formulation that was developed for FC2. Manufacturing Facilities FC The Company manufactures FC in a 40,000 square-foot leased facility in London, England. Manufacturing capacity at this facility is expandable to 60million units per year with additional investment in equipment. FC2 The Company began end-stage production of FC2 within a 1,900 square foot leased facility located in Selangor D.E., Malaysia. That lease terminated on December 31, 2007, after production was moving to a larger facility.On September 1, 2007, the Company leased 16,000 13 sq. ft. of production space in Selangor D.E., Malaysia to house the expanding operations.Manufacturing began in that location in December 2007.Current production capacity in Malaysia is 30 million units annually. The Company’s India-based FC2 end-stage production capacity is located at a facility owned by its business partner, Hindustan Latex Limited (HLL) in the Cochin Special Export Zone. Production began at that facility in December2007 with an initial capacity of 7.5 million units per year.In June, 2008, NACO placed an order of 1.5 million units for distribution in India. FHC’s total FC2 production capacity is 37.5 million units annually.The Company intends to expand its capacity at existing locations and/or manufacture at additional locations as the demand for FC2 develops. Competition The Company's female condom participates in the same market as male condoms but is not seen as directly competing with male condoms. Rather, the Company believes that providing FC is additive in terms of prevention and choice. Latex male condoms cost less and have brand names that are more widely recognized than FC. In addition, male condoms are generally manufactured and marketed by companies with significantly greater financial resources than the Company. Medtech Products Ltd. ("MP"), a male latex condom company with a manufacturing facility in Chennai, India, has developed a natural latex female condom.MP's female condom has been marketed under various names including V-Amour, VA Feminine Condom and L’Amour. USAID and Family Health International (FHI) are currently evaluating the MP female condom for consideration to move into Phase 3 clinical study.The manufacturing process has a CE mark for distribution in Europe and may be available in other countries.MP received the Indian Drug Controller approval in January 2003. The product has not received FDA approval nor has it been listed as an essential product by WHO. It is also possible that other parties may develop a female condom. These competing products could be manufactured, marketed and sold by companies with significantly greater financial resources than those of the Company. Patents and Trademarks The Company currently holds product and technology patents for FC in the United States. The Company’s current United States patents expire between 2009 and 2014. The Company understands these U.S. patents to cover FC as sold. The patents are generally directed to the structural aspects of the product.
